Citation Nr: 1742022	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right knee, currently as 10 percent disabling prior to February 5, 2015, and 30 percent disabling thereafter.  

2.  Entitlement to an effective date earlier than February 5, 2015, for the assignment of a 30 percent rating for right knee arthritis.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for arthritis of the right knee and service connection for left knee arthritis.  

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The case was remanded in October 2014 for further development.  

By rating decision of March 2015, a rating of 10 percent was increased to 30 percent for arthritis of the right knee, effective February 5, 2015.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Since the maximum available award has not been awarded, the increased rating claim is still in appellate status.  

Following the March 2015 rating action that increased the Veteran's 10 percent rating to 30 percent for right knee arthritis, effective February 5, 2015, the Veteran filed a June 2015 notice of disagreement (NOD) to the effective date of the increase.  However, no statement of the case (SOC) regarding this matter was furnished to the Veteran.  As such, this claim must now be remanded to allow the agency of original jurisdiction (AOJ) to provide the Veteran with an appropriate SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the claim for an increased rating for right knee arthritis, a new VA examination is required.  

The Veteran has been provided VA examinations during the period on appeal.  However, in light of the Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the examinations are inadequate.  

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").  

As to the claim for service connection for left knee arthritis, to include as secondary to the Veteran's service-connected right knee arthritis, the Veteran underwent a February 2015 VA examination.  As to the knee disorder claim, the examiner was asked to offer an opinion as to whether the left knee disorder was manifested during, or as a result of, active military service, or was caused or aggravated by his service-connected right knee arthritis.  She responded in the February 2015 VA examination report that "[t]here is no medical evidence to support the [V]eteran's contention that his diagnosed moderate left knee arthritis is caused by or a result of active military service."  The examiner was also asked to opine as to whether the Veteran's left knee arthritis is proximately due to, the result of, or aggravated by the service-connected right knee arthritis.  She responded that the left knee is a separate anatomical joint from the right knee and that there is no "medical, clinical or significant research evidence" to support the contention that his left knee arthritis is caused by or a result of the service-connected right knee arthritis disability.  She concluded that, therefore, it was less likely than not that the left knee arthritis disorder was proximately due to, the result of, or aggravated by the service-connected right knee arthritis disability.  

As to secondary aggravation, the examiner did not provide a specific rationale for the conclusion that the left knee arthritis disorder was not aggravated by the service-connected right knee arthritis disability.  Her only opinion pertained to secondary incurrence and this opinion is, by definition, insufficient to address the secondary aggravation component of the claim.  Regarding inservice incurrence of the left knee disorder, the examiner's statement to the effect that there is no medical evidence to support a causal connection, especially when viewed against the language used with the secondary incurrence aspect of the claim, leads the Board to conclude that it is not clear that the examiner was providing an independent opinion, as opposed to reviewing the evidence in the claims file and what it established.  Under these circumstances, the claim for service connection for left knee arthritis must be returned to the examiner who conducted the February 2015 VA examination (or a suitably qualified examiner if she is not available) for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the claims file should be returned to the February 2015 knee examiner for supplemental opinions as to the etiology of the left knee arthritis disorder.  If the examiner determines that another examination is necessary, the Veteran should be scheduled for an examination.  

If the February 2015 examiner is not available, the Veteran should be scheduled for an appropriate examination by another suitably qualified examiner.

The claims file must be provided to the examiner for review.  

The examiner should diagnose any left knee disorder currently present and determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left knee disorder manifested during, or as a result of, active military service or is otherwise related thereto.  

The examiner is also asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left knee disorder: 

a.)  is proximately due to or the result of the service-connected right knee arthritis, and/or 

b.)  is aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected right knee arthritis.

Rationales for the opinions must be provided.  

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.  

If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be so provided

3.  Additionally, the Veteran should be afforded an appropriate VA examination to determine the severity of his right knee arthritis.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the left knee should also be similarly conducted, for comparison purposes.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain or other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the right knee.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  The Veteran and his representative must be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to the aforementioned claim for an effective date earlier than February 5, 2015 for an increased rating of 30 percent for right knee arthritis, in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the issue should be returned to the Board for further appellate review.  

5.  When the development requested above has been completed, the service connection and increased rating issues already on appeal should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

